                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



 UNITED STATES OF AMERICA,                PO-19-5058-GF-JTJ
                                          Ticket Number: 6026771, 7353969 and
                    Plaintiff,             7353970
                                          Location Code: M13
 vs.                                      Disposition Code: PE

 CLIFFORD CUMMINGS,                       JUDGMENT IN A CRIMINAL CASE

                    Defendant.



       The Defendant, Clifford Cummings, was present in court and entered a plea
of guilty to the charges of: OUT OF BOUNDS CAMPING, STOP OR PARK ON
ROADWAY, and UNSAFE OPERATIONS OF A MOTOR VEHICLE.
       The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
             1. Defendant must pay a fine in the amount of $100.00 plus $30.00
Special Assessment for OUT OF BOUNDS CAMPING, $30.00 Special
Assessment for STOP OR PARK ON ROADWAY, and $300.00 plus $30.00
Special Assessment for UNSAFE OPERATIONS OF A MOTOR VEHICLE for a
total of $490.00, Defendant must pay by check or money order payable to AU.S.
COURTS C CVB@ and mailed to CENTRAL VIOLATIONS BUREAU, P.O. Box
780549 San Antonio, TX 78278. Defendant may also pay online at
www.cvb.uscourts.gov . Monthly payments of $98.00 are due until the fine is paid
in full. The first payment is due on or before October 15, 2019.
      Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Judge Johnston. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the “original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the clerk
of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: October 3, 2019.


DATED this 7th day of October, 2019.
